UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2038


CHRISTINE G. NELSON,

                    Plaintiff - Appellant,

             v.

MEDICAL UNIVERSITY HOSPITAL AUTHORITY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:17-cv-00187-DCN)


Submitted: March 29, 2019                                         Decided: April 11, 2019


Before GREGORY, Chief Judge, WILKINSON, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald Gist, Aaron Wallace, GIST LAW FIRM, PA, Columbia, South Carolina, for
Appellant.   Caroline W. Cleveland, Bob J. Conley, Emmanuel J. Ferguson,
CLEVELAND & CONLEY, LLC, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christine G. Nelson appeals the district court’s order accepting the

recommendation of the magistrate judge and granting the Medical University Hospital

Authority’s motion for summary judgement. We have reviewed the parties’ briefs and

the joint appendix and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Nelson v. Med. Univ. Hosp. Auth., No. 2:17-cv-00187-DCN

(D.S.C. Aug. 7, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                          2